UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6781


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ELAN CHRISTOPHER LEWIS, a/k/a Jamal Xavier Harris,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:94-cr-00094-JAG-1)


Submitted:   September 11, 2012          Decided:   September 13, 2012


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Elan Christopher Lewis, Appellant Pro Se. David Thomas Maguire,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Elan   Christopher     Lewis    appeals      the   district   court’s

orders denying his motion for a reduction of sentence pursuant

to   18    U.S.C.       § 3582(c)(2)    (2006)    and    denying     his   motion     for

reconsideration.            We   have    reviewed       the   record     and   find   no

reversible error.           Accordingly, we affirm the denial of Lewis’s

§ 3582(c)(2)        motion    for    the   reasons      stated      by   the   district

court.       United States v. Lewis, No. 3:94-cr-00094-JAG-1 (E.D.

Va. Apr. 10, 2012).           We also affirm the denial of Lewis’s motion

to reconsider, noting that the district court lacked authority

to even consider the motion.               See United States v. Goodwyn, 596
F.3d 233,    235-36    (4th    Cir.   2010).        We    dispense    with     oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                               AFFIRMED




                                           2